Name: 81/460/EEC: Commission Decision of 10 June 1981 establishing that the apparatus described as 'Gilford photoacoustic spectrometer, model R-1500' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  mechanical engineering;  chemistry;  tariff policy;  natural and applied sciences
 Date Published: 1981-06-27

 Important legal notice|31981D046081/460/EEC: Commission Decision of 10 June 1981 establishing that the apparatus described as 'Gilford photoacoustic spectrometer, model R-1500' may not be imported free of Common Customs Tariff duties Official Journal L 170 , 27/06/1981 P. 0049 - 0049Commission Decisionof 10 June 1981establishing that the apparatus described as "Gilford photoacoustic spectrometer, model R-1500" may not be imported free of Common Customs Tariff duties(81/460/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 27 November 1980, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Gilford photoacoustic spectrometer, model R-1500", to be used for research into the measurement of the spectral radiation absorption of atmospheric aerosol particles, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 28 April 1981, within the framework of the Committee on Duty-Free Arrangements, to examine the matter;Whereas this examination showed that the apparatus in question is a spectrometer; Whereas its objective technical characteristics, such as the measuring range of the spectrum, the precision and the sensitivity, and the use to which it is put, make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus;Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus "OAS 400" manufactured by EDT Research, 14 Trading Estate Road, Gt Western Trading Estate, Park Royal, UK-London NW 107 LK,HAS ADOPTED THIS DECISION :Article 1The apparatus described as "Gilford photoacoustic spectrometer, model R-1500", which is the subject of an application by the Federal Republic of Germany of 27 November 1980, may not be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 June 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------